19-4108
     Zhang v. Garland
                                                                                                                    BIA
                                                                                                               Conroy, IJ
                                                                                                            A206 569 641
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RICHARD C. WESLEY,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   YUJIE ZHANG,
14            Petitioner,
15
16                      v.                                                                        19-4108
17                                                                                                NAC
18   MERRICK B. GARLAND
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                                    Stephen M. De Luca, Esq., Jersey
24                                                      City, NJ.
25
26   FOR RESPONDENT:                                    Jeffery B. Clark, Acting Assistant
27                                                      Attorney General; Jonathan

     1 The Clerk of the Court is respectfully directed to amend the caption as set forth above.
 1                             Robbins, Senior Litigation
 2                             Counsel; Timothy Bo Stanton, Trial
 3                             Attorney, Office of Immigration
 4                             Litigation, United States
 5                             Department of Justice, Washington,
 6                             DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Yujie Zhang, a native and citizen of the

12   People’s Republic of China, seeks review of a November 12,

13   2019, decision of the BIA affirming a March 16, 2018, decision

14   of an Immigration Judge (“IJ”).   In re Yujie Zhang, No. A 206

15   569 641 (B.I.A. Nov. 12, 2019), aff’g No. A 206 569 641

16   (Immig. Ct. N.Y. City Mar. 16, 2018).    We assume the parties’

17   familiarity with the underlying facts and procedural history.

18       We have considered both the IJ’s and the BIA’s opinions

19   “for the sake of completeness.”         Wangchuck v. Dep’t of

20   Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).         We

21   review   adverse   credibility    determinations    under   the

22   substantial evidence standard and treat the agency’s findings

23   of fact as “conclusive unless any reasonable adjudicator

24   would be compelled to conclude to the contrary.”      8 U.S.C.

                                   2
 1   § 1252(b)(4)(B); see Hong Fei Gao v. Sessions, 891 F.3d 67,

 2   76 (2d Cir. 2018).

 3       “Considering the totality of the circumstances, and all

 4   relevant factors, a trier of fact may base a credibility

 5   determination on . . . the consistency between the applicant’s

 6   or witness’s written and oral statements . . . , the internal

 7   consistency of each such statement, the consistency of such

 8   statements with other evidence of record . . . , and any

 9   inaccuracies or falsehoods in such statements, without regard

10   to whether an inconsistency, inaccuracy, or falsehood goes to

11   the heart of the applicant’s claim, or any other relevant

12   factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).      “We defer. . . to

13   an IJ’s credibility determination unless, from the totality

14   of the circumstances, it is plain that no reasonable fact-

15   finder could make such an adverse credibility ruling.”       Xiu

16   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

17   Hong Fei Gao, 891 F.3d at 76.       Substantial evidence supports

18   the adverse credibility determination.

19       The agency reasonably relied on Zhang’s inconsistent

20   statements regarding the location of her arrest.          In her

21   written statement, Zhang stated that she planned to hide at


                                     3
 1   her sister’s house when her pregnancy became “more obvious”

 2   but then stated that family planning officials came to her

 3   own home, arrested her, took her to a hospital, and forced

 4   her to have an abortion.      Zhang later testified that she was

 5   arrested at her sister’s home where she was in hiding.            The

 6   IJ was not required to credit Zhang’s explanation that she

 7   called wherever she was living her home.             See Majidi v.

 8   Gonzales, 430 F.3d 77, 80–81 (2d Cir. 2005) (“A petitioner

 9   must do more than offer a plausible explanation for his

10   inconsistent statements to secure relief; he must demonstrate

11   that a reasonable fact-finder would be compelled to credit

12   his testimony.” (internal quotation marks omitted)).              The

13   agency also reasonably relied on Zhang’s omission from her

14   written statement of the symptoms she suffered after the

15   forced abortion given her testimony regarding the severity of

16   the pain.   See Hong Fei Gao, 891 F.3d at 78–79 (“probative

17   value of the omission of certain facts” turns on “whether

18   those   facts   are   ones   that   a   credible   petitioner   would

19   reasonably have been expected to disclose under the relevant

20   circumstances”).

21       Because this inconsistency and omission call Zhang’s


                                         4
 1   credibility into question, the agency did not err in finding

 2   that the lack of reliable corroboration further undermined

 3   Zhang’s credibility.         See Biao Yang v. Gonzales, 496 F.3d

 4   268,    273    (2d   Cir.    2007)   (“An      applicant’s   failure     to

 5   corroborate his or her testimony may bear on credibility,

 6   because the absence of corroboration in general makes an

 7   applicant unable to rehabilitate testimony that has already

 8   been called into question.”).            A letter from Zhang’s U.S.

 9   doctor did not mention her infection, pain, or irregular

10   periods.      Zhang did not provide letters from her parents or

11   boyfriend.     And her sister’s letter was consistent with her

12   testimony, but inconsistent with her written statement and

13   from an author not available for cross-examination.             See Y.C.

14   v. Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013) (holding

15   that “[w]e generally defer to the agency’s evaluation of the

16   weight to be afforded an applicant’s documentary evidence”

17   and    upholding     BIA’s   decision    not   to   credit   letter    from

18   applicant’s spouse).

19          In sum, the inconsistency, omission, and lack of reliable

20   corroboration are substantial evidence for the credibility

21   determination.        See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia


                                          5
 1   Lin, 534 F.3d at 167.   That determination is dispositive of

 2   asylum, withholding of removal, and CAT relief because all

 3   three claims are based on the same factual predicate.     See

 4   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                   6